Case 3:19-cv-00477-REP Document 57-1 Filed 02/03/20 Page 1 of 6 PageID# 568




                                                                   EXHIBIT A
Case 3:19-cv-00477-REP Document 57-1 Filed 02/03/20 Page 2 of 6 PageID# 569
Case 3:19-cv-00477-REP Document 57-1 Filed 02/03/20 Page 3 of 6 PageID# 570
Case 3:19-cv-00477-REP Document 57-1 Filed 02/03/20 Page 4 of 6 PageID# 571
Case 3:19-cv-00477-REP Document 57-1 Filed 02/03/20 Page 5 of 6 PageID# 572
Case 3:19-cv-00477-REP Document 57-1 Filed 02/03/20 Page 6 of 6 PageID# 573
